33 Mich. App. 297 (1971)
189 N.W.2d 816
PEOPLE
v.
BROOKS
Docket No. 9837.
Michigan Court of Appeals.
Decided April 29, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Bruce A. Barton, Prosecuting Attorney, and Paula O. Hosick, Chief Appellate Attorney, for the people.
Dennis E. Whedon, for defendant on appeal.
Before: QUINN, P.J., and R.B. BURNS and McGREGOR, JJ.
PER CURIAM.
By this appeal, defendant seeks credit on his sentence for escape from prison, *298 MCLA § 750.193 (Stat Ann 1970 Cum Supp § 28.390), for the period of time between the date of his arrest for escape and the date of his sentence therefor. It is defendant's position that he is entitled to the credit sought under the provisions of MCLA § 769.11b (Stat Ann 1970 Cum Supp § 28.1083[2]):
"Whenever any person is hereafter convicted of any crime within this state and has served any time in jail prior to sentencing because of being denied or unable to furnish bond for the offense of which he is convicted, the trial court in imposing sentence shall specifically grant credit against the sentence for such time served in jail prior to sentencing."
Defendant candidly admits that the relief he seeks is contrary to our holding in People v. Pruitt (1970), 23 Mich. App. 510, but he argues that Pruitt should be overruled.
We do not agree. Pruitt properly construed MCLA § 769.11b, supra, and Pruitt obviates further discussion of this case.
Affirmed.